Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on November 19, 2021. Claims 21-40 are currently pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-24,26-36 and 38-40 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0149338 to Flaherty et al. (Flaherty) in view of US 2005/0113744 to Donoghue et al. (Donoghue) and US 2003/0046254 to Ryu et al. (Ryu) (all previously cited).
In reference to at least claims 21, 28, 34 ,39 and 40
Flaherty teaches a neutrally controlled patient ambulation system which discloses a method comprising: entering, by one or more processors, a learning mode of a medical device (e.g. patient training routine, paragraph [0033], [0078]-[0081]); detecting, by the one or more processors and via a biosignal detection module of the medical device during the learning mode, at least one biosignal from a brain of a patient that results from a volitional patient input (e.g. biosignal detection, Figs. 1,3,6; paragraphs [0025], [0041], [0052],[0053], [0056], [0091]); associating, by the one or more processors and during the learning mode, the at least one biosignal with an activity of the patient corresponding to the volitional patient input (e.g. associate signals to control device, Figs. 1,3,6; paragraphs [0025], [0041], [0052],[0053], [0056], [0091],[0094]-[0095]); associating, by the one or more processors, the at least one biosignal with an action of a therapy 
Donoghue teaches an agent delivery system and related methods under control of biological electrical signals which discloses a system that includes a biosignal detection module (e.g. 120) configured to detect at least one biosignal from a patient (e.g. placed in proximity to electrical signals generated by a patient such as electrical signals or alter by voluntary control.... may detect electrical signals emitted by muscles including skeletal muscles, smooth muscles and cardiac muscles, paragraphs [0032]-[0034], [0061]) that results from a volitional patient input (e.g. placed in proximity to electrical signals generated by a patient such as electrical signals or alter by voluntary control.... may detect electrical signals emitted by muscles including skeletal muscles, smooth muscles and cardiac muscles, paragraphs [0032]-[0034], [0061]); and a processor (e.g. central implant 110 receives detected electrical or biological signals and generates a control signal to control delivery of a drug or agent, paragraphs [0035], [0062]) to control the therapy based on the detection of the at least one biosignal (e.g. detected electrical or biological signals generate a control signal to control delivery of a drug or agent, paragraph [0035], [0062]-[0065]) including controlling pumping based on the control signal (e.g. pumping, based on the control signal, a drug to other implants or locations throughout the body, para. [0035]). 

It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Flaherty with the teachings of Donoghue to include using the sensed signals to generate control signals for controlling pumping of a drug to other implants or other locations throughout the body using the drug delivery in order to yield the predictable result of allowing the patient with lost function to have more independence by controlling the drug delivery device to ensure that the appropriate drugs are being delivered improving their quality of life. Further, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Flaherty modified by Donoghue with the teachings of Ryu to include extracting certain features within the biosignal to determine corresponding commands for controlling the electrical device, e.g. the drug delivery device, in which the commands not only include a simple activate/deactivate of the device but also allow certain parameters of the device to be controlled using the biosignals in order to yield the predictable result of providing the user with the ability to control additional aspects of the therapy device providing the patient further independence delivering appropriate therapy improving the patient’s quality of life. Furthermore, it would have been obvious to one having ordinary skill in the art wanting to give appropriate control to the patient for providing further independence and quality of life improvement that it should implement not only simple start/stop commands but also commands enabling tuning of the therapy, such as parameters related to the pumping including starting/stopping or 
In reference to at least claims 22 and 35
Flaherty modified by Donoghue and Ryu teaches a method and system according to claims 21 and 34. Flaherty further discloses a therapy module configured to delivery to the patient therapy according to the adjusted parameter (e.g. '338, drug delivery device, paragraph [0073]).
In reference to at least claim 23
Flaherty modified by Donoghue and Ryu teaches a method and system according to claim 21. Flaherty further discloses wherein identifying the at least one biosignal from the brain of the patient that results from the volitional patient input comprises identifying the at least one biosignal from the brain of the patient that results from the volitional patient input after exiting the learning mode of the medical device (e.g. ‘338, Figs. 1,3,6; paragraphs [0025], [0041], [0052],[0053]-[0056]).
In reference to at least claims 24 and 36
Flaherty modified by Donoghue and Ryu teaches a method and system according to claims 21 and 34. Flaherty further discloses wherein associating the at least one biosignal with the activity comprises associating at least one characteristic of the at least one biosignal with the activity (e.g. ‘338, associated signals to control device, Figs. 1,3,6; paragraphs [0025], [0041], [0052],[0053], [0056], [0091],[0094]-[0095]).
In reference to at least claims 26 and 38
Flaherty modified by Donoghue and Ryu teaches a method and system according to claims 21 and 34. Flaherty further discloses wherein the volitional patient input comprises a sequence of one or more of eye movements of the patient, facial expressions of the patient, limb movements of the patient, or muscle movements of the patient (e.g. ‘338, eye motion, eyelid motion, facial muscle activation, electromyographic activity, paragraphs [0041], [0056]).
In reference to at least claim 27

In reference to at least claim 29
Flaherty modified by Donoghue and Ryu teaches a system according to claim 21. Flaherty further discloses wherein the method further comprises receiving, during the learning mode, an input from the patient indicative of the activity of the patient corresponding to the volitional patient input (e.g. ‘338, patient training routine includes multiple forms of feedback including from the patient, paragraph [0033], [0078]-[0081], [0098]).
In reference to at least claim 30
Flaherty modified by Donoghue and Ryu teaches a system according to claim 21. Flaherty further discloses wherein identifying the at least one biosignal from the brain of the patient that results from the volitional patient input comprises: comparing at least one characteristic of the at least one biosignal to a predetermined threshold; and in response to the comparison, identifying the at least one biosignal as resulting from the volitional patient input (e.g. ‘338, threshold levels, paragraph [0033], [0078]-[0081], [0087]).
In reference to at least claim 31
Flaherty modified by Donoghue and Ryu teaches a system according to claim 21. Flaherty further discloses wherein identifying the at least one biosignal from the brain of the patient that results from the volitional patient input comprises: comparing at least one characteristic of the at least one biosignal to at least one characteristic of a template signal; and in response to the comparison, identifying the at least one biosignal as resulting from the volitional patient input (e.g. ‘338, paragraph [0033], [0078]-[0081], [0087]).
In reference to at least claim 32
Flaherty modified by Donoghue and Ryu teaches a system according to claim 21. Flaherty further discloses wherein the at least one biosignal comprises 
In reference to at least claim 33
Flaherty modified by Donoghue and Ryu teaches a system according to claim 21. Flaherty further discloses wherein the method further comprises presenting, during the learning mode, instructions for guiding the patient through the learning mode to associate the at least one biosignal with the activity (e.g. ‘338, patient training routine, paragraph [0033], [0078]-[0081]).

Claims 25 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0149338 to Flaherty et al. (Flaherty) in view of US 2005/0113744 to Donoghue et al. (Donoghue) and US 2003/0046254 to Ryu et al. as applied to claims 24 and 36 further in view of US Patent No. 4,013,068 to Settle et al. (Settle) (previously cited).
In reference to at least claims 25 and 37
Flaherty modified by Donoghue and Ryu teach a method/system according to claims 24 and 36.  Ryu further discloses extracting certain features from the biosignal to determine certain commands to be performed by an electrical device (Fig. 3), the device detect biosignals and extracts certain features to determine a corresponding command that is then generated to control an electrical device (e.g. abstract; paragraph [0011]) but does not specifically teach extracting a certain power level of a frequency band from the electrical signal. However, in order to convert the sensed EEG signal to an appropriate command, the signal must be analyzed to find out specific characteristics, e.g. time domain analysis and frequency domain analysis that are used to control the devices. Further isolating a desired frequency to be applied to a command decoder circuit to detect and differentiate the encoded signals corresponding to desired commands in order to control a device is well known within the level of ordinary skill in the art as shown by Settle (abstract), therefore .

Double Patenting
In view of the approval of the terminal disclaimer filed on 11/19/2021, see approval 11/19/2021, the double patenting rejections made against the claims in the office action of 8/19/2021 have been withdrawn. 

Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive. Applicant argues there is no identified rationale for combining Flaherty with Donoghue and Ryu (see pgs. 3-6 of response filed 11/19/2021), the examiner respectively disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Flaherty discloses a learning mode of a medical device (e.g. patient training routine, paragraph [0033], [0078]-[0081]); detecting via a biosignal detection module of the medical device during the learning mode, at least one biosignal from a brain of a patient that results from a volitional patient input (e.g. biosignal detection, Figs. 1,3,6; paragraphs [0025], [0041], [0052],[0053], [0056], [0091]), associating, during the learning mode, the at least one biosignal with an activity of the patient corresponding to the volitional patient input (e.g. associate signals to control device, Figs. 1,3,6; paragraphs [0025], [0041], [0052],[0053], [0056], [0091],[0094]-[0095] and associating, by the one or more processors, the at least one biosignal with . 
Applicant argues that Donoghue only discloses voluntary control of the delivery of agent electrical signals emitted by muscles (see  pg. 4 of response filed 11/19/2021), however Donoghue discloses the control signal can automatically control an agent delivery unit or semi-automatically control the delivery unit (e.g. para. [0063]). Therefore, utilizing the combination of Donoghue and Flaherty, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Flaherty with the teachings of Donoghue to include using the sensed signals to generate control signals for controlling pumping of a drug to other implants or other locations throughout the body using the drug delivery in order to yield the predictable result of allowing the patient with lost function to have more independence by controlling the drug delivery 
In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). Flaherty and Donoghue disclose using a sensed biosignal to control an electrical device such as an electrical device that provides therapy, e.g. drug therapy. Ryu is also related to using sensed biosignals to control an electrical device and is provided to show that controlling certain features of an electrical device can be accomplished by extracting certain features of a bio-signal. Ryu is within the field of detecting and analyzing biosignals for the control of electrical devices and is pertinent to the problem of using features within the detected biosignals to help a subject control an electrical device. One of ordinary skill in the art would look to similar references related to using a biosignal to control features of an electrical device including the Ryu reference. Ryu discloses detecting a biosignal and extracting certain features from the biosignal to determine certain commands to be performed by an electrical device (Fig. 3), the device detect biosignals and extracts certain features to determine a corresponding command that is then generated to control an electrical device (e.g. abstract; paragraph [0011]) including not just on/off activation of the electrical device but can adjust certain parameters of the electrical device, e.g. changing the channel, controlling the color (e.g. paragraph [0051]).  Therefore, utilizing the combination of Flaherty, Donoghue and Ryu, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Flaherty modified by Donoghue with the teachings of Ryu to include extracting certain features within the sensed biosignal to determine corresponding commands for controlling the electrical device, e.g. the medical device, in which the commands not only include a simple activate/deactivate of the device but also allow certain parameters of the device to be controlled using the biosignals in order to yield the predictable result of providing the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is the combination of Flaherty modified by Donoghue and Ryu which render obvious the claimed invention as discussed above. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/           Primary Examiner, Art Unit 3792